Atkinson, J.
If the allegations of the petition stated a cause of action before the amendment last referred to in the statement of facts, the quoted excerpt from that amendment changed the petition and rendered it subject to demurrer. The relief sought was affirmative and purely equitable — the cancellation of deeds as clouds upon title, and an injunction against interference with possession. There was no pretense of title in plaintiff, save as might be derived from his long-continued possession, which commenced in 1861. The excerpt mentioned above shows affirmatively that when he entered possession he did so without any title or claim of title, intending that his possession should be exclusive and adverse. It is true that he says his entry of possession was “in good faith,” but that is to be considered in connection with the other allegations; among them, that’ he had no title from any one,- and he “knew of no owner or claimant” to the land. When the whole is considered, it shows his possession to be that of a mere “squatter,” which, however long continued, would never ripen into a prescriptive title. Compton v. Newton, 129 Ga. 619 (59 S. E. 270); Powell on Actions for Land, § 327. As under his averments he had no title and none could be derived under the statute by prescription, he was not in a position to ask for cancellation of (Leeds as clouds upon title. Nor would such possession serve as a basis for the grant of injunction. This follows from application of the ruling announced in Flannery v. Hightower, 97 Ga. 592 (25 S. E. 371), where it was held: “Even as against a wrong-doer, an injunction will not, at the suit,of a stranger to the title or possession, issue to restrain a trespass and stay waste about to be committed by cutting timber upon land; and one is such a stranger who neither claims the legal title or the right of possession thereunder, nor is in actual possession of the premises, or some part thereof, by himself or another, *312under such claim of right as might ripen into a title by prescription.” See also David v. Levy, 119 Fed. 799 (2). Thus it appears from the face of the petition that plaintiff was not entitled to the relief sought, and the case was properly dismissed on demurrer.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.